Filed Pursuant to Rule 424(b)(2) Registration StatementNo. 333-163632 The information in this preliminary pricing supplement is not complete and may be changed.This preliminary pricing supplement is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED FEBRUARY1, 2010. Pricing Supplement to the Prospectus dated January11, 2010 and the Prospectus Supplement dated January11, 2010 Royal Bank of Canada $ Buffered Equity Index Linked Notes Due [], 2011 (Linked to the S&P 500® Index) The notes will not bear interest.The notes are senior unsecured debt securities issued by Royal Bank of Canada.The amount that you will be paid on your notes on the maturity date (set on the trade date, and expected to be between 15 and 16 months from the issue date, subject to adjustment) is based on the performance of the S&P 500® Index (which we refer to as the index), as measured from the trade date to the valuation date (set on the trade date, and expected to be the tenth scheduled trading day prior to the originally scheduled maturity date, subject to adjustment). If the index return (defined below) is less than -12.50%, you could lose all or a substantial portion of your investment in the notes.Additionally, the amount you may receive on your notes at maturity is subject to a maximum settlement amount (set on the trade date, and expected to be between $1,140 and To determine your payment at maturity, we will pay you an amount in cash equal to the “redemption amount.”We will determine the redemption amount by first calculating the percentage increase or decrease in the final index level (determined on the valuation date, subject to adjustment) from the initial index level (determined on the trade date), which we refer to as the index return.The index return may reflect a positive return (based on any increase in the index level over the life of the notes) or a negative return (based on any decrease in the index level over the life of the notes).On the maturity date, for each $1,000 face amount of your notes: · If the index return is positive (the final index level is greater than the initial index level), you will receive an amount in cash equal to the sum of:(i) $1,000 plus (ii) the product of $1,000 times the index return, subject to the maximum settlement amount; · If the index return is zero or negative but not below -12.50% (the final index level is equal to or less than the initial index level but not by more than 12.50%), you will receive an amount in cash equal to $1,000; or · If the index return is negative and is below -12.50% (the final index level is less than the initial index level by more than 12.50%), you will receive an amount in cash equal to the sum of: (i) $1,000 plus (ii) the product of (a) approximately 1.1429 times (b) the sum of the index return plus 12.50% times (c) $1,000.This amount will be less than $1,000. The amount you will be paid on your notes on the maturity date will not be affected by the closing level of the index on any day other than the valuation date.You could lose your entire investment in the notes.A percentage decrease of more than 12.50% between the initial index level and the final index level will reduce the payment you will receive, if any, on the maturity date below the face amount of the notes, potentially to $0.Further, the maximum payment that you could receive on the maturity date with respect to each $1,000 face amount note is limited to the maximum settlement amount of between $1,140 and $1,160 (to be set on the trade date).In addition, the notes will not pay interest, and no other payments on the notes will be made prior to the maturity date.The notes also will not be listed on any securities exchange. Your investment in the notes involves certain risks.In particular, assuming no changes in market conditions or our creditworthiness and any other relevant factors, the value of the notes on the trade date (as determined by reference to pricing models used by Goldman, Sachs & Co. and taking into account our credit spreads) will, and the price you may receive for the notes may, be significantly less than the price to the public set forth below.See “Risk Factors” beginning on page PS-9 of this pricing supplement to read about certain factors that you should consider before investing in the notes. Issue Date: [], 2010 (to be determined on the trade date and expected to be ten business days after the trade date) Underwriting Discount: []% of the face amount (to be determined on the trade date) Issue Price: 100% of the face amount Net Proceeds to Us: []% of the face amount (to be determined on the trade date) Price to the Public: 100% of the face amount The issue price, price to the public, underwriting discount and net proceeds listed above relate to the notes we sell initially.We may decide to sell additional notes after the trade date but prior to the issue date, at an issue price, price to the public, underwriting discount and net proceeds that differ from the amounts set forth above. None of the Securities and Exchange Commission, any state securities commission or any other regulatory body has approved or disapproved of the notes or passed upon the accuracy of this pricing supplement.Any representation to the contrary is a criminal offense. The notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation or any other
